
	

113 HR 5764 : Great Lakes Restoration Initiative Act of 2014
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		H. R. 5764
		IN THE SENATE OF THE UNITED STATES
		December 10, 2014ReceivedAN ACT
		To authorize the Great Lakes Restoration Initiative, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Great Lakes Restoration Initiative Act of 2014.
		2.Great Lakes Restoration InitiativeSection 118(c) of the Federal Water Pollution Control Act (33 U.S.C. 1268(c)) is amended by
			 striking paragraph (7) and inserting the following:
			
				(7)Great Lakes Restoration Initiative
					(A)EstablishmentThere is established in the Agency a Great Lakes Restoration Initiative (referred to in this
			 paragraph as the Initiative) to carry out programs and projects for Great Lakes protection and restoration.
					(B)Focus areasThe Initiative shall prioritize programs and projects carried out in coordination with non-Federal
			 partners and programs and projects that address priority areas each fiscal
			 year, including—
						(i)the remediation of toxic substances and areas of concern;
						(ii)the prevention and control of invasive species and the impacts of invasive species;
						(iii)the protection and restoration of nearshore health and the prevention and mitigation of nonpoint
			 source pollution;
						(iv)habitat and wildlife protection and restoration, including wetlands restoration and preservation;
			 and
						(v)accountability, monitoring, evaluation, communication, and partnership activities.
						(C)ProjectsUnder the Initiative, the Agency shall collaborate with Federal partners, including the Great Lakes
			 Interagency Task Force, to select the best combination of programs and
			 projects for Great Lakes protection and restoration using appropriate
			 principles and criteria, including whether a program or project provides—
						(i)the ability to achieve strategic and measurable environmental outcomes that implement the Great
			 Lakes Action Plan and the Great Lakes Water Quality Agreement;
						(ii)the feasibility of—
							(I)prompt implementation;
							(II)timely achievement of results; and
							(III)resource leveraging; and
							(iii)the opportunity to improve interagency and inter-organizational coordination and collaboration to
			 reduce duplication and streamline efforts.
						(D)Implementation of projects
						(i)In generalFunds made available to carry out the Initiative shall be used to strategically implement—
							(I)Federal projects; and
							(II)projects carried out in coordination with States, Indian tribes, municipalities, institutions of
			 higher education, and other organizations.
							(ii)Transfer of fundsWith amounts made available for the Initiative each fiscal year, the Administrator may—
							(I)transfer not more than $300,000,000 to the head of any Federal department or agency, with the
			 concurrence of the department or agency head, to carry out activities to
			 support the Initiative and the Great Lakes Water Quality Agreement; and
							(II)enter into an interagency agreement with the head of any Federal department or agency to carry out
			 activities described in subclause (I).
							(E)Scope
						(i)In generalProjects shall be carried out under the Initiative on multiple levels, including—
							(I)Great Lakes-wide; and
							(II)Great Lakes basin-wide.
							(ii)LimitationNo funds made available to carry out the Initiative may be used for any water infrastructure
			 activity (other than a green infrastructure project that improves habitat
			 and other ecosystem functions in the Great Lakes) for which amounts are
			 made available from—
							(I)a State water pollution control revolving fund established under title VI; or
							(II)a State drinking water revolving loan fund established under section 1452 of the Safe Drinking
			 Water Act (42 U.S.C. 300j–12).
							(F)Activities by other Federal agenciesEach relevant Federal department or agency shall, to the maximum extent practicable—
						(i)maintain the base level of funding for the Great Lakes activities of that department or agency
			 without regard to funding under the Initiative; and
						(ii)identify new activities and projects to support the environmental goals of the Initiative.
						(G)FundingThere is authorized to be appropriated to carry out the Initiative $300,000,000 for each of fiscal
			 years 2015 through 2019.
					.
		
	Passed the House of Representatives December 9, 2014.Karen L. Haas,Clerk
